DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 07/26/2022.
Claims 1-9, and 18-20 have been canceled.
Claims 10-17, 21 and 22 are currently pending in this office action.

Claim Rejections
The affidavit under 37 CFR 1.132 filed 04/18/2022 is sufficient to overcome the rejection of claims 10-17, 21 and 22 based upon U.S.C. 103. All claim rejections are hereby withdrawn.

Allowable Subject Matter
Claim 10-17, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Savinell et al. (US 2014/0227574 A1). Savinell discloses a method for a redox flow battery system (“iron flow battery”; [0044]) comprising; 

during a charging cycle of the redox flow battery system ([0046]), 
plating a metal (“iron plating”; [0046]) from an electrolyte solution (“anolyte”; [0047]), the electrolyte solution ([0047]) containing an additive (“an additive for reducing hydrogen evolution at the negative electrode”; [0049]), 

onto a negative electrode ([0046]) to form layers of metal (“iron plating”; [0046]); and during a discharging cycle of the redox flow battery system ([0046]), deplating the metal from the negative electrode into the electrolyte solution ([0046]). Savinell further discloses that the additive may be “organic materials such as are suitable as surfactants and corrosion inhibitors” ([0049]). 

However, Savinell fails to disclose or suggest an electrolyte additive comprising a fatty acid with a functional group configured to interact with cations of the metal to assemble the uniform and crack free layers of metal by surrounding each of the cations and assembling the metal into monolayers, the monolayers separated by layers of the fatty acid to reduce a free energy of the metal; and wherein the cations are in a divalent and a trivalent state. Further, it would not have been obvious to one of ordinary skill in the art to have modified Savinell according to this limitation, as no motivation to do so could be found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728